 PLUMBERS LOCAL 139337United Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry ofthe United States and Canada, Local 139, AFL-CIO and Associated Plumbing, Heating andCooling Contractors of Great Falls, Montana.Case 19-CB-3952June 2, 1981DECISION AND ORDERUpon a charge filed on November 24, 1980, byAssociated Plumbing, Heating and Cooling Con-tractors of Great Falls, Montana, herein called theEmployer or the Association, and duly served onUnited Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry of theUnited States and Canada, AFL-CIO, herein calledRespondent, the General Counsel of the NationalLabor Relations Board, by the Acting Regional Di-rector for Region 19, issued a complaint and noticeof hearing on January 8, 1981, against Respondent,alleging that Respondent had engaged in and wasengaging in unfair labor practices affecting com-merce within the meaning of Section 8(b)(3) andSection 2(6) and (7) of the National Labor Rela-tions Act, as amended. Copies of the charge andcomplaint and notice of hearing before an adminis-trative law judge were duly served on the partiesto this proceeding. Respondent failed to file ananswer to the complaint.On February 24, 1981, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment, with exhibits attached. Subse-quently, on March 3, 1981, the Board issued anorder transferring the proceeding to the Board anda Notice To Show Cause why the General Coun-sel's Motion for Summary Judgment should not begranted. Respondent has filed no response to theNotice To Show Cause and the allegations of theMotion for Summary Judgment stand uncontro-verted.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides:The respondent shall, within 10 days from theservice of the complaint, file an answer there-to. The respondent shall specifically admit,deny, or explain each of the facts alleged inthe complaint, unless the respondent is withoutknowledge, in which case the respondent shallso state, such statement operating as a denial.All allegations in the complaint, if no answeris filed, or any allegation in the complaint notspecifically denied or explained in an answer256 NLRB No. 61filed, unless the respondent shall state in theanswer that he is without knowledge, shall bedeemed to be admitted to be true and shall beso found by the Board, unless good cause tothe contrary is shown.The complaint and notice of hearing served onRespondent herein specifically states that, unless ananswer to the complaint is filed within 10 days ofservice thereof, "all of the allegations in said Com-plaint shall be deemed to be admitted as true, andmay be so found by the Board." Further, accord-ing to the uncontroverted allegations of the Motionfor Summary Judgment, counsel for the GeneralCounsel, on February 9, 1981, telephonically con-tacted Respondent's business manager and advisedhim of the requirement that an answer be filed andwas informed by the business manager that noanswer would be forthcoming, and, by letter of thesame date to counsel for the General Counsel, thebusiness manager stated that he did not intend tofile an answer.Accordingly, under the rule set forth above, nogood cause having been shown for the failure tofile a timely answer, the allegations of the com-plaint are deemed admitted and are found to betrue, and we shall grant the General Counsel'sMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYERAssociated Plumbing, Heating and Cooling Con-tractors of Great Falls, Montana, is an organizationcomposed of employers engaged in the plumbing,heating, and cooling industry, and exists for thepurpose, inter alia, of representing its employer-members in negotiating and administering collec-tive-bargaining agreements with Respondent. TheAssociation, collectively, during the 12 months pre-ceding the issuance of the complaint, a representa-tive period, in the course and conduct of its busi-ness operations, had gross sales of goods and serv-ices valued in excess of $500,000. During the sameperiod, the Association, collectively, sold andshipped goods, or provided services from its facili-ties within the State of Montana to customers out-side said State, or sold and shipped goods, or pro-vided services to customers within said State,which customers were themselves engaged in inter-state commerce by other than indirect means, of atotal value in excess of $50,000. Further, during thesame period, the Association, collectively, pur-chased and caused to be transferred and deliveredto its facilities within the State of Montana goodsPLUMBERS LOCAL 139 337_ 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDand materials valued in excess of $50,000 directlyfrom sources outside said State, or from supplierswithin said State which in turn obtained suchgoods and materials directly from sources outsidesaid State.We find, on the basis of the foregoing, that theAssociation is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDUnited Association of Journeymen and Appren-tices of the Plumbing and Pipe Fitting Industry ofthe United States and Canada, Local 139, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.II1. THE UNFAIR LABOR PRACTICESA. The UnitAt all times material herein, Respondent hasbeen, and is now, the lawfully designated exclusivecollective-bargaining representative in the follow-ing appropriate unit of the employees of the Asso-ciation employer-members:All journeymen plumbers, apprentice plumbersand working foremen plumbers employed bythe individual employers of the Association.B. The 8(b)(3) ViolationThe Association and Respondent are parties to acollective-bargaining agreement, effective fromJuly 1, 1979, to July 1, 1982. Said agreement con-tains, inter alia, an exclusive hiring hall provisiondetailing procedures concerning dispatches of em-ployees to Association employer-members. Suchprovision requires immediate referral by Respond-ent of employees upon request by the Associationemployer-members. Further, article IV, section4(b)(7), of that agreement provides:It will be the responsibility of the member onthe list (while on travel card and working out-side the jurisdiction of Respondent) to keep incontact, at his own expense, with the businessmanager if he wishes to return to work in thejurisdiction of Local 139.On or about October 7, 1980, at a union meetingattended by Respondent's business manager, Re-spondent's executive board, and its members deter-mined to change unilaterally the exclusive hiringhall provision, including article IV, section 4(b)(7),by requiring the business manager to call thosemembers on travel card, notify them of availableemployment, and give them a number of hours torespond. This change was effected without theconsent of the Association. Further, since October7, 1980, Respondent has refused and continues torefuse to dispatch employees upon request of theAssociation employer-members, in accordance withthe terms of the agreement.Accordingly, we find that by unilaterally chang-ing the hiring hall procedure as set forth in the par-ties' agreement without the consent of the Associ-ation, and by refusing to dispatch employees uponrequest of Association employer-members in ac-cordance with the terms of the agreement, Re-spondent has, since on or about October 7, 1980,and at all times thereafter, refused to bargain col-lectively with the Association. We further find thatby such conduct, Respondent has engaged in and isengaging in unfair labor practices within the mean-ing of Section 8(b)(3) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with the oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(b)(3) of the Act, we shallorder that it cease and desist therefrom. We alsoshall require Respondent to honor and abide by thehiring hall procedures as specified in the collective-bargaining agreement between the parties and asimplemented prior to the unilateral change on orabout October 7, 1980, and to dispatch employeesupon request of the Association employer-membersin accordance with the terms of that agreement.CONCLUSIONS OF LAW1. Associated Plumbing, Heating and CoolingContractors of Great Falls, Montana, is an employ-er engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. United Association of Journeymen and Ap-prentices of the Plumbing and Pipe Fitting Indus-try of the United States and Canada, Local 139,AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.3. All journeymen plumbers, apprentice plumbersand working foremen plumbers employed by the PLUMBERS, LOCAL 139339individual employers of the Association, constitutea unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) ofthe Act.4. By unilaterally changing, on or about October7, 1980, the hiring hall referral procedures as speci-fied in the collective-bargaining agreement, effec-tive from July 1, 1979, to July 1, 1982, betweenRespondent and the Association, and as implement-ed prior to on or about October 7, 1980, and, sincethat date, by enforcing the unilateral change by re-fusing to dispatch employees upon request of theAssociation employer-members in accordance withthe terms of that agreement, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(b)(3) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,United Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry of theUnited States and Canada, Local 139, AFL-CIO,Great Falls, Montana, its officers, agents, and rep-resentatives, shall:1. Cease and desist from:(a) Refusing to bargain collectively with the As-sociation of Plumbing, Heating and Cooling Con-tractors of Great Falls, Montana, by unilateralychanging hiring hall procedures as specified in thecollective-bargaining agreement between the par-ties and as implemented prior to on or about Octo-ber 7, 1980, and, since that date, by enforcing theunilateral change by refusing to dispatch employeesupon request of the Association employer-membersin accordance with the terms of the agreement.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of rights guaranteed them in Section 7 of theAct.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Honor and abide by the hiring hall proce-dures as specified in the collective-bargainingagreement between the Association and Respond-ent and as implemented prior to on or about Octo-ber 7, 1980, and dispatch employees upon requestof the Association employer-members in accord-ance with the terms of that agreement.(b) Post at its 1112 Seventh Street South, GreatFalls, Montana, office copies of the attached noticemarked "Appendix."' Copies of said notice, onI In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byforms provided by the Acting Regional Directorfor Region 19, after being duly signed by Respond-ent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, inconspicuous places, including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or cov-ered by any other material.(c) Notify the Acting Regional Director forRegion 19, in writing, within 20 days from the dateof this Order, what steps the Respondent has takento comply herewith.Order of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelywith the Association of Plumbing, Heating andCooling Contractors of Great Falls, Montana,by unilaterally changing hiring hall proceduresas specified in the collective-bargaining agree-ment between the Association and us and asimplemented prior to on or about October 7,1980, and by enforcing such unilateral changeby refusing to dispatch employees upon re-quest of the Association employer-members inaccordance with the terms of that agreement.The bargaining unit is:All journeymen plumbers, apprentice plumb-ers and working foremen plumbers em-ployed by the individual employers of theAssociation.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise or rights guaranteed them by Sec-tion 7 of the Act.WE WILL honor and abide by the hiring hallprocedures as specified in the collective-bar-gaining agreement and as implemented prior toon or about October 7, 1980, and WE WILLdispatch employees upon request of the Asso-PLUMBERS, LOCAL 139 339 340 DECISIONS OF NATIONAL LABOR RELATIONS BOARDciation employer-members in accordance withthe terms of that agreement.UNITED ASSOCIATION OF JOURNEY-MEN AND APPRENTICES OF THEPLUMBING AND PIPE FITTING INDUS-TRY OF THE UNITED STATES ANDCANADA, LOCAL 139, AFL-CIO